Citation Nr: 0924152	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to increased burial benefits based on service 
connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971 and from September 1971 to November 1977; however, the 
period of service from September 1971 to November 1977 is 
considered dishonorable for VA purposes and is a bar to 
benefits administered by VA.  He died in November 2006.

The appellant, who is the Veteran's niece, appeals to the 
Board of Veterans' Appeals (Board) from a February 2007 
rating decision of the Lincoln, Nebraska Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  According to the certificate of death, the Veteran died 
in November 2006.  Immediate cause of death was renal 
carcinoma due to or as a consequence of anemia of renal 
disease and spine metastases (L3 level) and COPD.  Other 
significant conditions contributing to the death but not 
resulting in the underlying cause were depression, mild 
cognitive impairment, anorexia.  

2.  At the time of the Veteran's death, service connection 
was in effect for poorly differentiated squamous cell 
carcinoma of the right upper lobe status post thoracotomy.

3.  Renal cell carcinoma, anemia, spine metastases (L3 
level), and COPD was not manifested during the Veteran's 
active duty service or for many years following his discharge 
from active duty, and the Veteran's renal cell cancer was not 
otherwise related to service or to any herbicide exposure 
therein.

4.  The Veteran's death was not proximately due to or the 
result of his period of service, or a service-connected 
disease or injury.




CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
to the cause of the Veteran's death; and the criteria for 
entitlement to increased burial benefits based on service 
connection for cause of the Veteran's death are not met. 38 
U.S.C.A. §§ 101(24), 1101, 1131, 1137, 1310, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

VA has essentially met all statutory and regulatory notice 
and duty to assist provisions.  A letter dated in June 2008 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Hupp, 21 Vet. App. at 352.   

The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  Although the 
letter did not advise the appellant of the statement of the 
conditions for which a veteran was service connected at the 
time of his death, the Board notes that the appellant 
demonstrated that there was actual knowledge of what was 
needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  In 
support of her claim, the appellant submitted medical 
information from VAMC in which the diagnosis of  moderately 
to poorly differentiated squamous cell carcinoma on the 
pathology report had been circled.  The Board finds that 
since the appellant specifically singled out the Veteran's 
only service-connected disability by encircling it in the 
pathology report, she was aware that the Veteran had been 
service-connected for this particular disability.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the Veteran's death, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice as the record shows that this 
error was not prejudicial to the appellant and the essential 
fairness of the adjudication process in this case was 
preserved.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2008 letter told her to provide any relevant 
evidence in her possession.  See Pelegrini, 18 Vet. App. at 
120.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  The 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

A medical opinion regarding the relationship between 
herbicide exposure and the Veteran's death was also obtained 
in September 2007.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the VA medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, to include 
the Veteran's treating provider's June 2007 opinion letter, 
and provides a complete rationale for the opinion stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Entitlement to increased burial benefits based on service 
connection for the cause of the Veteran's death

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transportation of the body to the place of burial in an 
amount not exceeding $2,000.  38 U.S.C.A. §§ 2302, 2307; 38 
C.F.R. §§ 3.1600(a).  

It is the appellant's contention that she is entitled to the 
$2,000.00 burial benefit for service-connected burials.  
While she received the $970.00 allowance for burial benefits 
for nonservice-connected burial, she argues that she should 
receive a remaining balance of $1,030.00 as her uncle's death 
was related to military service.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

At the time of the Veteran's death, service connection was in 
effect for poorly differentiated squamous cell carcinoma of 
the right upper lobe status post thoracotomy which was rated 
as 100 percent disabling effective September 13, 2006.

According to the certificate of death, the Veteran died in 
November 2006.  The immediate cause of death was renal 
carcinoma due to or as a consequence of anemia of renal 
disease and spine metastases (L3 level) and COPD.  Other 
significant conditions contributing to the death but not 
resulting in the underlying cause were depression, mild 
cognitive impairment, anorexia.

The Discharge Summary noted that diagnoses at the time of the 
Veteran's death included history of bacteremia sepsis 
secondary to a central line; palliative care, admission renal 
cell cancer with metastatic lesions (EOL), nephrectomy 2006, 
cancer bone pain from mets; long term Agent Orange Exposure 
in Vietnam; history of squamous cell cancer of the lung with 
thoracotomy, 100% SC; chronic anemia, status post 
transfusions; mental status changes; nephrectomy secondary to 
renal cell cancer; confusion with psychosis; atrial 
fibrillation/PAT; thrombocytopenia; dysphagia; PTSD; urinary 
retention; COPD/pneumonia/chronic pleural effusions; 
hypomagnesia/hypokalemia/hyponatremia; MSSA sepsis.  

In support of the claim, the appellant has submitted a letter 
from R.C.T., PA-C, which states, "A recent patient I 
provided medical care ... expired on our unit.  His Durable 
Power of Attorney for Health Care notified me [t]hat [the 
Veteran's] death certificate failed to mention Agent Orange 
Dioxin exposure as a major contributing factor and diagnosis.  
His renal cell carcinoma with metastatic lesions, a lung 
thoracotomy which confirmed sq[ua]mous small cell carcinoma 
of the lung are clearly listed in the Agent Orange Registry.  
He has well documented long term exposure to Agent Orange 
during his Viet Nam service.  I have requested his Durable 
Power of Attorney have an addendum added to correct his death 
certificate."

The RO sought a medical opinion from a VA physician with 
respect to the question as to whether the Veteran's service-
connected squamous cell carcinoma of the right upper lob and 
status post thoracotomy contributed to the Veteran's death.  

Dr. I.W. stated that it appeared that the Veteran underwent a 
thoracotomy on the right side in 2004 for a squamous cell 
carcinoma, that this was excised by open procedure, that the 
Veteran also had numerous, severe medical comorbidities, and 
that his death certificate does indicate the causes of death.  
Dr. I.W. stated that even though his pulmonary functions 
continued to decline as noted on pulmonary function testing, 
and these were noted throughout last year, it appears that 
these were due to COPD.  Dr. I.W. stated that the Veteran did 
have some loss of lung volume as noted on chest x-rays and CT 
scans but that he could not find any evidence that the 
Veteran had metastatic disease in the chest.  

Dr. I.W. stated that over time, while in the extended nursing 
home facility, the Veteran's health declined slowly, and he 
passed away.  No autopsy was performed and that he could not 
find any comments in the record about recurrences of his 
squamous cell carcinoma or any symptomatology related to it.  
Dr. I.W. stated that though loss of lung volume had been 
mentioned, including old scarring and changes from surgery in 
the chest, he felt that it would be resorting to speculation 
to state whether his squamous cell carcinoma of the lung 
contributed to his cause of death because it would be 
medically impossible to determine.

As R.C.T. does not specifically state that the Veteran's lung 
cancer was a major contributing factor to the Veteran's death 
and as Dr. I.W. could not determine whether the Veteran's 
service-connected disability contributed to the Veteran's 
death, the Board, thus, finds that although there are 
multiple diagnoses noted at the time of the Veteran's death, 
only the diagnoses noted on the death certificate have been 
found to have been either the principal or contributory cause 
of the Veteran's death.
    
Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a disease which caused the Veteran's death 
(renal carcinoma, anemia of renal disease and spine 
metastases (L3 level), COPD, depression, mild cognitive 
impairment, anorexia) is factually shown during his period of 
honorable service (July 1969 to February 1971).  The Board 
concludes it was not.

The service treatment records are absent complaints, findings 
or diagnoses of renal carcinoma, anemia of renal disease and 
spine metastases (L3 level), COPD, or anorexia during 
service.  On the clinical examination for separation from 
service, all the Veteran's systems were evaluated as normal, 
and the only defect or diagnosis noted was high frequency 
hearing loss by history.  Thus, there is no medical evidence 
that shows that the Veteran suffered from of renal carcinoma, 
anemia, spine metastases (L3 level), COPD, or anorexia during 
service. 

With respect to depression and mild cognitive impairment, the 
Board notes that the Veteran was seen during his honorable 
period of service with long history of alcohol abuse.  In 
October 1970, the Veteran was seen after he apparently became 
violent and extremely self destructive trying to cut his 
hands with broken light bulb.  Apparently over the previous 
few days, the Veteran had been violent and irrational at 
times threatening himself as well as others.  Impression was 
acute alcoholic intoxication and depressive reaction variably 
suicidal.  The Veteran was sent to MHCS following a rather 
long and severe drinking episode in which he became obtrusive 
and appeared to make a suicidal gesture.  He was somewhat 
upset and depressed by the loss of a girlfriend.  After 
mental status examination, the Veteran was diagnosed with 
situational adjustment reaction complicated by alcohol 
consumption.  

The Board, however, cannot conclude a "chronic" condition 
was incurred during service.  Treatment for a disorder in 
service cannot be considered treatment for a chronic disorder 
unless there is some indication that a chronic disorder 
exists. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
lack of any relevant history reported between the Veteran's 
date of discharge and 2006, the earliest date of 
symptomatology of record, service connection is not warranted 
under 38 C.F.R. § 3.303(b).  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Renal cancer and primary anemia 
can be service-connected on such a basis.  However, the first 
showing of renal cancer and anemia in the record is not until 
2006, many years after the appellant's discharge from 
service.

Certain disorders associated with herbicide agent (Agent 
Orange) exposure in service are presumed to be service 
connected if they are manifested to a compensable degree 
within a specified time period.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).  If a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for renal 
cancer and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era and, second, the veteran must be 
diagnosed as having one of the specific diseases listed at 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  

In this case, in his letter, R.C.T. appears to determine that 
the Veteran's exposure to Agent Orange during Vietnam was a 
major contributing factor and diagnosis.  However, as noted 
above, the Secretary has determined that there is no positive 
association between exposure to herbicides and renal cancer.  
Thus, the Board finds that the Veteran is not entitled to a 
presumption of service connection for renal carcinoma based 
on exposure to herbicide during service.  See 38 C.F.R. §§ 
3.309(e), 3.307(a)(6)(ii). 

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a claimant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In this case, the Veteran clearly died from renal carcinoma, 
anemia, spine metastases (L3 level), and COPD.  In addition, 
depression, mild cognitive impairment, and anorexia were 
significant conditions contributing to the Veteran's death.  
The remaining question, therefore, is whether there is 
medical evidence of a relationship between any of these 
disorders and the Veteran's military service.

However, no medical professional has ever related any of 
these conditions to the Veteran's military service except for 
R.C.T., PA-C, who related the Veteran's renal cell carcinoma 
with metastatic lesions to the Veteran's exposure to Agent 
Orange.  
The problem with R.C.T.'s opinion is that it appears to be 
based upon an incorrect assumption that renal carcinoma has 
been linked to Agent Orange exposure.  The Agent Orange 
Registry, noted in R.C.T.'s letter is actually a computerized 
index of Veteran participants and the coded findings of the 
Agent Orange Program physical examinations, including related 
diagnostic results.  The registry, itself, does not include 
the findings.  

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).    

Thus, the Board accords more probative weight to the findings 
of the Secretary of VA.  In determining whether renal cancer 
is related to Agent Orange exposure, the Secretary has given 
the more credible studies more weight in evaluating the 
overall weight of the evidence concerning specific diseases.  

The Board acknowledges the appellant's allegation that the 
Veteran's death was due to a service-connected condition.  
The appellant's allegations, however, are not supported by 
the record.  Further, the appellant's personal opinions, 
offered without the benefit of medical training or expertise, 
are not competent to establish an etiologic relationship 
between the cause of the Veteran's death and service.    

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim for 
increased burial benefits based on service connection for the 
cause of the Veteran's death including as a result of 
exposure to herbicides.  The benefit of the doubt doctrine is 
not for application where the clear weight of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to increased burial benefits based on service 
connection for the cause of the Veteran's death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


